Citation Nr: 0519452	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-05 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 25, 
1999, for the award of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than May 25, 
1999, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in St. 
Petersburg, Florida, which denied entitlement to an earlier 
effective date for service connection for bilateral hearing 
loss and tinnitus.  This case was previously before the Board 
in October 2003 and remanded for additional development and 
adjudication.  

Pursuant to an April 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following a review of the veteran's claims file, the Board 
finds that development requested in its October 2003 remand 
has not been performed.  In Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court), concluded that the Board had erred 
when it considered a claim when the RO had not conformed to 
the dictates of the earlier Board remand.

The Board, in its October 2003 Remand, specifically 
requested, that the RO advise the veteran of the information 
and evidence necessary to substantiate his direct-appeal 
earlier effective date claims, as found in 38 C.F.R. § 3.400 
(2004).  However, the RO's February 2004 correspondence to 
the veteran still does not adequately address the VCAA notice 
and duty to assist provisions as they pertain to the earlier 
effective date claims currently on appeal, to include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
requiring the VA to explain what evidence will be obtained by 
whom.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Rather, the letter sent to the veteran appears to be 
a standard form letter, and addresses the issue of evidence 
needed to establish service connection.  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans et. al v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The Board deeply regrets the further delay, however, existing 
law and regulations mandate a return of this file to the RO 
for due process consideration.  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
earlier effective date claim; that is, 
information establishing that a claim for 
service connection for a hearing loss 
and/or tinnitus was received within 1 
year after separation from service; or, 
information establishing that the date of 
receipt of the veteran's claim was 
earlier than May 25, 1999.  A general 
form letter, prepared by the RO, not 
specifically addressing the disabilities 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  After the veteran 
and his representative have been given 
notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the earlier 
effective date claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


